Case: 14-1649    Document: 13      Page: 1    Filed: 09/19/2014




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

      IN RE SCREENIVAS KRISHNAN, KOEN
   BENNEBROEK, KARTHIK BHAT, STEFANO A.
  PESCADOR, DAVID G. REED, BRAD W. SIMERAL,
            AND EDWARD M. VEESER
              ______________________

                         2014-1649
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 11/610,411.
                   ______________________

                       ON MOTION
                   ______________________
 Before O’MALLEY, WALLACH, and HUGHES, Circuit Judges.
 O’MALLEY, Circuit Judge.
                         ORDER
    The Director of the United States Patent and
 Trademark Office (“PTO”) moves without opposition to
 remand this case to the PTO for further proceedings.
     The Patent Trial and Appeal Board affirmed the Exam-
 iner’s rejection of certain claims, but the PTO concedes that
 the Board should reconsider its rejection in light of the
 PTO’s examination policy on “configured to” claim lan-
 guage.
Case: 14-1649         Document: 13    Page: 2    Filed: 09/19/2014



 2                                    IN RE KRISHNAN




       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. This case is remanded for
 further proceedings consistent with this order.
       (2) Each side shall bear its own costs.

                                     FOR THE COURT


                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court

 s30
 ISSUED AS A MANDATE: September 19, 2014